Pfeifer, J.,
concurring. Two very different constitutional interpretations and consequential courses of action are again laid out by the members of this court.
There is, of course, the simple and efficient alternative constitutional interpretation offered by Chief Justice Moyer and Justices Cook and Lundberg Stratton. Despite the state’s failure ever to advance this theory, my dissenting colleagues *45continue to argue that Section 2, Article VI of the Ohio Constitution has no discernible meaning, or if it has meaning, it is up to the General Assembly rather than this court to interpret its meaning and decide upon compliance.
In doing so, the dissenters pay no heed to Cincinnati City School Dist. Bd. of Edn. v. Walter (1979), 58 Ohio St.2d 368, 384, 12 O.O.3d 327, 336, 390 N.E.2d 813, 824, where this court stated that “the issue concerning legislation passed by the General Assembly pursuant to Section 2, Article VI of the Ohio Constitution presents a justiciable controversy.” In the dissenters’ view, this court is unable to interpret the phrase “thorough and efficient” and should therefore not even try. But, see, id., 58 Ohio St.2d at 383, 12 O.O.3d at 336, 390 N.E.2d at 823 (“We wish to state clearly at the outset that this court has the authority, and indeed the duty, to review legislation to determine its constitutionality under the Constitution of Ohio and to declare statutes inoperative.”). Instead, my dissenting colleagues would essentially throw up their hands in dismay at the difficulty of interpreting two rather common words: “thorough” and “efficient” are, after all, used every day by both common and uncommon people.
Their approach strikes at' the core of constitutional law, that courts are the final arbiters of what the Constitution means, which was decided long ago. See Marbury v. Madison (1803), 5 U.S. (1 Cranch) 137, 2 L.Ed. 60. See, also, Walter, 58 Ohio St.2d at 383, 12 O.O.3d at 336, 390 N.E.2d at 823 (“The doctrine of judicial review is so well established that it is beyond cavil.”).
They quote one college professor, a legal encyclopedia, and a second-year law student. They do not, however, mention Marbury or any of the hundreds, perhaps thousands, of cases decided in this country, in which judges have declared federal or state legislation to be unconstitutional. They essentially state that the Thorough and Efficient Clause is little more than an aspiration, even if it is part of Ohio’s Constitution.
It is a very tidy solution — simple, efficient and inexpensive. Unfortunately, it would turn two hundred years of constitutional jurisprudence, dating back to Marbury v. Madison, on its head. It also would allow the General Assembly to continue to disregard the section of the Constitution that mandates a “thorough and efficient” education system. See Miller v. Korns (1923), 107 Ohio St. 287, 297-298, 140 N.E. 773, 776.
Despite the protestations of my dissenting colleagues and some members of the General Assembly, this court’s decision in DeRolph v. State (1997), 78 Ohio St.3d 193, 677 N.E.2d 733, is binding legal authority in this state. Subsequent to the announcement of this court’s March 24, 1997 DeRolph decision, the General Assembly has slowly embarked on a course of action that addressed some well-documented deficiencies in Ohio’s system of public education, but only marginally confronted the constitutional shortcomings that are at the core of this case. *46Specific and detailed guidance is apparently required, and now possibly is even desired by the General Assembly.
“The general assembly shall make such provisions * * * as * * * will secure a thorough and efficient system of common schools throughout the state.” Section 2, Article VI, Constitution of the State of Ohio.
The first step toward constitutional compliance is monumental. It requires acceptance of the fact that the simple declaration of Section 2 was intended by the framers to, and therefore does, require a specific and ongoing duty to act. Presumably, a respect for the Ohio Constitution and for this court’s duty to interpret it will help foster that realization.
The second step, setting statewide minimum educational requirements, while subject to continued revision, is seemingly in place and not the subject of dispute in this case. The State Department of Education and the General Assembly have determined what constitutes a basic education. This court has not been a part of that discussion. The reason that DeRolph is here is not because the state does not know what it takes to provide a basic education, but because some children are not receiving what the state has determined that they need. For example, setting minimum requirements for the availability of basic modern textbooks and computers does not meet the mandate of Section 2, Article VI when those standards are simply not met for many school children. It is the duty of the state to ensure actual compliance with its own standards.
Assessing the cost of those basic requirements is where the state continues to stumble. Compliance with minimum requirements would necessarily entail a certain threshold minimum cost. Here the state did understand this court in DeRolph and undertook the task of determining minimum cost. However, new programming and other new mandated local school expenditures were not included in the calculation. The incomplete minimum cost in dollar value, having been determined, was then fractionally reduced and then complete compliance was deferred for several years. Finally, no provision was made to update this financial cost measurement for each biannual budget.
The bedrock constitutional challenge undertaken in this case focuses on the horrible funding inequities that persist between school districts in Ohio due to the state’s heavy reliance on local property taxes in formulating the school foundation formula. That was the constitutional tripwire in DeRolph I and could not have been set forth more forcefully by this court. It is in conquering this colossus that the General Assembly decided to polish up the existing formula, declare victory, and call in their legal team without attempting the climb.
Local property taxes raise such a mountain of money that it is not realistic to expect total replacement. That is not what the Constitution requires, nor was it *47suggested by this court. What is required is an immediate good faith effort to comply with the Constitution.
Getting there is fourth grade math. First, determine an honest per-pupil current minimum operating cost. Next, determine the minimum property tax millage rate that every school district in Ohio will be expected to collect in support of the minimum operating cost. Finally, fill the gaps by adopting a minimum state school foundation formula that lifts every school district and school student in this state to the minimum dollar target beginning this next school year. Those simple steps, properly completed, will bring the state to the threshold of constitutional compliance. It is not a very high place.
There will still be room for a supplemental education budget that allows legislators to provide, on a rational basis, extra state funds for all the special needs of children in circumstances that merit targeted funding.
Tracking in tandem with these school-funding issues are the considerable school facilities deficiencies. While the school building problems are much easier to visualize, they are somewhat harder to fit into a mold of constitutional compliance or noncompliance. Unfortunately, school facilities have become so desperate that Ohio has been ranked at or near the bottom of the nation by outside observers of these conditions. It is the shame of low rankings rather than the hammer of this litigation that has prompted legislative action.
Is the state’s commitment large enough, fast enough, or certain enough? Certainty is a constitutional impossibility, given a constitutionally mandated two-year budget cycle. The dollar amount is large, but so is the documented need. Section 2, Article VI would appear to be met by a plan that commits the state to a timely path of remediation and includes a method for constant review of the need and for acceleration of assistance when warranted.
This case is not about high standards. It is about a constitutionally required foundation of basic educational opportunity. The difficulty lies not in building that foundation, but in sustaining a democracy without it.